internal_revenue_service number release date index number ------------------------ --------------------------- ----------------------------------- tin ----------------- - department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-107564-06 date date legend taxpayer former spouse county state dollar_figurex dollar_figurey year date1 date2 date3 date4 dear ------------- ------------------------ --------------------------- ----------------------- ------ --------- ------------- ------- ----------------- ----------------- ------------------ ------------------ this ruling responds to a letter dated date submitted by your authorized representative requesting a ruling that a payment made by taxpayer under a stipulation and settlement agreement and order confirming stipulation collectively the agreement is not alimony deductible by taxpayer under sec_215 of the internal_revenue_code facts taxpayer and former spouse were divorced in year under the laws of state the divorce decree ordered taxpayer to pay former spouse the sum of dollar_figurex per month alimony commencing on date1 and continuing with like payments on a like day each month thereafter for her support and maintenance the alimony provided herein shall terminate on the earliest of former spouse’s death or remarriage the divorce decree was signed by the district_court of county state on date2 plr-107564-06 on date3 taxpayer and former spouse entered into agreement to settle all past and future claims of alimony from taxpayer to former spouse the agreement was approved by the district_court of county state on date4 the agreement ordered taxpayer to pay former spouse dollar_figurey and such payment shall be non-taxable to former spouse that is taxpayer shall not claim for tax deduction purposes such payment and former spouse shall not be required so far as allowed by law to pay any taxes assessments or penalties of whatever kind or nature upon for or regarding her receipt of such payment such payment is made for purposes of resolving the matters and issues of divorce between the parties in accordance with internal_revenue_code sec_71 the parties shall designate such payment as excludable non- deductible payment for purposes of sec_71 and sec_215 respectively the agreement further states that it is therefore sic and consistent herewith approved and confirmed and all remaining or outstanding claims under the settlement and decree of divorce entered in this action are hereby compromised and modified in accordance herewith law and analysis sec_215 provides that an individual shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_215 defines alimony or separate_maintenance payments as any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments sec_71 provides that the term alimony_or_separate_maintenance_payment means any payment in cash if such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee and payor are not members of the same household at the time such payment is made and there is no liability to make such payment for any period after the death of the payee and no liability to make any payment as a substitute for such payments after the death of the payee a payment must meet all of the factors to qualify as alimony sec_71 defines a divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such decree b a written_separation_agreement or c a decree requiring a spouse to make payment for the support or maintenance of the other spouse plr-107564-06 sec_1_71-1t a-8 of the temporary income_tax regulations provides that spouses may designate that payments otherwise qualifying as alimony or separate_maintenance payments shall be nondeductible by the payor and excludible from gross_income by the payee by so providing in the divorce_or_separation_instrument as defined in sec_71 see also h_r rep no pincite reprinted in u s c c a n the parties by clearly designating in a written_agreement can provide that otherwise qualifying payments will not be treated as alimony for federal_income_tax purposes and therefore will not be deductible or includible in income cf 125_f3d_551 7th cir affg tcmemo_1995_554 further the temporary_regulation provides that a copy of the divorce_or_separation_instrument containing the designation must be attached to the payee’s first filed federal tax_return form_1040 for each year in which the designation applies sec_1_71-1t a-8 temporary income_tax regs the agreement states that the divorce decree is modified in accordance with the agreement we note that the district_court of county state approved such modification of the divorce decree we conclude that the modification of the original divorce decree is valid and the provisions of the agreement are effective with respect to the tax consequences of the payment made pursuant to the modification see davis v commissioner 41_tc_815 latter contractual instrument governed the deductibility of alimony payments made pursuant thereto the agreement clearly states that the payment is designated as not includible in the gross_income of former spouse under sec_71 and not deductible to taxpayer under sec_215 consequently the payment does not meet the definition of alimony_or_separate_maintenance_payment for purposes of sec_71 as stated above a payment must meet all of the factors of sec_71 to qualify as alimony for purposes of sec_71 and sec_215 accordingly such payment is not deductible to taxpayer under sec_215 no determination is being made concerning whether the payment is includible in gross_income or deductible from gross_income with respect to any other provision of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a temporary_regulation pertaining to the issue addressed in this ruling has not yet been adopted therefore this ruling will be modified or revoked by the adoption of the temporary_regulation to the extent the regulation is inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2006_1 2006_1_irb_1 however plr-107564-06 when the criteria in section dollar_figure of revproc_2006_1 supra are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely robert m brown associate chief_counsel income_tax accounting by thomas d moffitt thomas d moffitt chief branch ---------------------------------- -------------- -------------------------- -------------------- -------------------------- ---------------------- -------------------------------- --------------------------------- ---------------------------------- cc
